ELECTRONIC CITATION: 2009 FED App. 0013P (6th Cir.)
                              File Name: 09b0013p.06


          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: SHIRLEY INGERSOLL,                        )
                                                 )
            Debtor.                              )
______________________________________           )
                                                 )
WILLIAM TODD DROWN,                              )
                                                 )
            Plaintiff-Appellant,                 )            No. 09-8018
                                                 )
                                                 )
            v.                                   )
                                                 )
NATIONAL CITY BANK,                              )
                                                 )
            Defendant-Appellee.                  )
                                                 )
______________________________________           )


                     Appeal from the United States Bankruptcy Court
             for the Southern District of Ohio, Eastern Division at Columbus.
                       Case No. 07-58850; Adversary No. 08-2003.

                                   Argued: November 4, 2009

                          Decided and Filed: December 4, 2009

   Before: FULTON, HARRIS, and SHEA-STONUM, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                         COUNSEL

ARGUED: William Todd Drown, FOLLAND & DROWN LPA, Mount Vernon, Ohio, for
Appellant. ON BRIEF: William Todd Drown, FOLLAND & DROWN LPA, Mount Vernon, Ohio,
for Appellant.
                                      ____________________

                                            OPINION
                                      ____________________

       MARILYN SHEA-STONUM, Bankruptcy Appellate Panel Judge. This is an appeal of the
bankruptcy court’s grant of summary judgment in favor of Defendant - Appellee, National City Bank
(“NCB”), in an adversary proceeding commenced by William Todd Drown, Chapter 7 Trustee (the
“Chapter 7 Trustee”), pursuant to 11 U.S.C. § 544(a)(3) seeking to avoid NCB’s mortgage on the
one-half interest in certain property once owned by Shirley Ingersoll’s now deceased husband.

                                      I. ISSUE ON APPEAL

       The issue presented by this appeal is whether the bankruptcy court erred in concluding that
NCB’s mortgage was valid despite the fact that the notary’s certificate of acknowledgment stated
that both Shirley Ingersoll and her husband personally appeared and signed the mortgage when, in
fact, Shirley Ingersoll appeared and signed for herself and, by virtue of a valid power of attorney, her
husband.

                    II. JURISDICTION AND STANDARD OF REVIEW

       The Bankruptcy Appellate Panel for the Sixth Circuit has jurisdiction to decide this appeal.
The United States District Court for the Southern District of Ohio has authorized appeals to the
Panel, and neither party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§§ 158(b)(6) & (c)(1). A bankruptcy court’s final order may be appealed as of right. 28 U.S.C.
§ 158(a)(1). For the purpose of an appeal, a final order is one that “ends the litigation on the merits
and leaves nothing for the court to do but execute the judgment.” Midland Asphalt Corp. v. United
States, 489 U.S. 794, 798; 109 S. Ct. 1494, 1497 (1989). An order granting summary judgment
constitutes a final order. Menninger v. Accredited Home Lenders (In re Morgeson), 371 B.R. 798,
800 (B.A.P. 6th Cir. 2007).

       The issue raised on appeal here challenges the bankruptcy court’s interpretation of Ohio state
law and certain contractual provisions. Interpretations of state law and contractual provisions
constitute conclusions of law. See Lebovitz v. Hagemeyer (In re Lebovitz), 360 B.R. 612, 615
(B.A.P. 6th Cir. 2007); Van Aken v. Van Aken (In re Van Aken), 320 B.R. 620, 623 (B.A.P. 6th Cir.

                                                  -2-
2005); Official Unsecured Creditors Comm. of Valley-Vulcan Mold Co. v. Ampco-Pittsburgh Corp.
(In re Valley-Vulcan Mold Co.), 237 B.R. 322, 326 (B.A.P. 6th Cir. 1999); Hamo v. Wilson (In re
Hamo), 233 B.R. 718, 721 (B.A.P. 6th Cir. 1999); The Beneke Co., Inc. v. Economy Lodging Sys.,
Inc. (In re Economy Lodging Sys., Inc.), 234 B.R. 691, 693 (B.A.P. 6th Cir. 1999).

        A bankruptcy court’s conclusions of law require de novo review. LTV Steel Co., Inc. v.
Bricker (In re LTV Steel Co., Inc.), 560 F.3d 449, 452 (6th Cir. 2009). “Under a de novo standard
of review, the reviewing court decides an issue independently of, and without deference to, the trial
court’s determination.” Buckeye Check Cashing, Inc. v. Meadows (In re Meadows), 396 B.R. 485
(B.A.P. 6th Cir. 2008).

                                             III.   FACTS

       The relevant facts are not in dispute and are well stated by the bankruptcy court. Therefore,
they are not repeated here.

                                       IV.      DISCUSSION

       As noted above, the conclusions of law are to be reviewed de novo. After conducting such
a review in this appeal, the Panel finds the bankruptcy court’s Memorandum Opinion Denying
Plaintiff’s Motion for Summary Judgment and Granting Defendant’s Cross-Motion for Summary
Judgment contains a complete and well-reasoned analysis of applicable law.

                                       V. CONCLUSION

       The Panel adopts the reasoning and analysis of the bankruptcy court in its entirety and affirms
the order granting summary judgment to National City Bank.




                                                    -3-